--------------------------------------------------------------------------------

Exhibit 10.29
 
[*] - Designates portions of this document that have been omitted pursuant to a
request for confidential treatment filed separately with the commission.
 
ASSET PURCHASE AGREEMENT
 
 
  This Asset Purchase Agreement (this "Agreement"), is dated as of December 1,
2008, is by and between Farmers' Rice Cooperative, a cooperative association
organized under the California Food and Agricultural Code ("FRC" or "Seller"),
with principal offices at 2525 Natomas Park Drive, Sacramento, California 95851,
and NutraCea, a California corporation with principal offices at 5090 40th North
Street, Suite 400, Phoenix, Arizona 85018 ("Buyer"). Seller and Buyer agree as
follows:


1.           Sale and Purchase.
 
  1.1           Agreement. Seller agrees to sell, convey and transfer to Buyer
and Buyer agrees to purchase and assume from Seller certain assets of Seller's
business identified in Section 1.2 (the "Assets"), for the Purchase Price (as
defined below) and on the terms and conditions set forth herein. The sale of the
Assets is entire and inseverable, and Buyer shall have no obligation to purchase
any of the Assets unless all Assets shall be simultaneously sold.


  1.2           The Assets. The Assets to be sold and purchased under this
Agreement are as follows:


 
  (a)           All rights and interest in and to all of the accounts (the
"Customer Accounts") of the customers (the "Customers") of Seller identified in
that certain Stabilized Rice Bran Processing, Sales and Marketing Agreement,
dated September 1, 2005 (the "Prior Marketing Agreement"), between the Seller
and The RiceX Company (as predecessor-in-interest to the Buyer) and listed on
Schedule A attached hereto; and


  (b)           All rights in and title to the "Fiberice" trademark, and any
associated trade names, logos, common law trademarks and service mark
registrations and applications registrations and applications therefore and all
goodwill associated therewith throughout the world identified on Schedule B
attached hereto (collectively, the "Trademarks").


The Customer Accounts and the Trademarks are referred to collectively as the
"Assets".


For avoidance of doubt, all rights and claims of Seller to collect accounts
receivable from Customers for shipments completed by Seller to such Customers
prior to the Closing (as defined below) and all obligations and liabilities of
Seller with regard to the Customer Accounts and Trademarks arising with regard
to any shipments, acts, omissions, or obligations for the period prior to the
Closing ("Retained Liabilities") are not part of the sale and purchase
contemplated hereunder, are excluded from the Assets and assumed obligations and
shall remain the property and liabilities of Seller after the Closing.


  1.3           Restated Stabilized Rice Bran Agreement. At the Closing, the
parties hereto further agree to enter into a Restated and Amended Stabilized
Rice Bran Processing, Sales and Marketing Agreement in the form attached hereto
as Exhibit B (the "Restated Marketing Agreement"), to extend and amend the Prior
Marketing Agreement.
 
 
1

--------------------------------------------------------------------------------

 


2.           Purchase Price and Payment.


  2.1           Purchase Price. In consideration of the transfer of the Assets
and the covenant not to compete described in Section 7.2, Buyer shall pay to
Seller the aggregate purchase price of Three Million One Hundred Thousand
Dollars ($3,100,000) in cash (the "Purchase Price").


  2.2           Payment of Purchase Price. The Purchase Price shall be delivered
by Buyer to Seller as follows:
 
  (a)           At the Closing, Buyer shall deliver to Seller One Million
Dollars ($1,000,000) (the "Initial Payment") by wire transfer of immediately
available funds to the account specified by the Seller.


  (b)           The balance of the Purchase Price (i.e. $2,100,000) shall be
payable in twelve (12) equal quarterly installments of One Hundred and
Seventy-Five Thousand Dollars ($175,000) each, commencing on March 1, 2009 and
continuing on each following June 1, September 1, December 1, and March 1
thereafter until paid in full, such that the entire Purchase Price shall be paid
in full by December 1, 2011. Such payments shall be made by wire transfer of
good and valuable funds to the account specified by Seller.
 
  2.3           Security Interest. As security for the prompt, complete and
indefeasible payment when due (whether on the payment dates or otherwise) of the
Purchase Price, Buyer grants to Seller a security interest in the following
personal property of Buyer (collectively, the "Collateral"): (a) the Assets, and
(b) to the extent not otherwise included, all proceeds (as defined in the
Uniform Commercial Code as the same is, from time to time, in effect in the
State of California (the "UCC")) of the foregoing.


  2.4           Events of Default. The occurrence of any one or more of the
following events shall be an "Event of Default" " with respect to Buyer or
Seller, as applicable:
 
  (a)           Buyer fails to pay Seller any portion or installments of the
Purchase Price and such failure continues for more than ten (10) days after
written notice of default from Seller to Buyer specifying the amounts past due
in sufficient detail to allow Buyer the reasonable opportunity to cure within
such ten (10) day period;


  (b)           Buyer or Seller breaches or defaults in the performance of any
covenant or obligation under this Agreement or the Restated Marketing Agreement,
and such breach or default continues for more than thirty (30) days after
written notice of such default from Seller to Buyer, or Buyer to Seller, as
applicable, specifying the breach or default in sufficient detail to allow Buyer
or Seller, as applicable, the reasonable opportunity to cure within such thirty
(30) day period; or


  (c)           Buyer or Seller (A) (i) shall file a voluntary petition in
bankruptcy; or (ii) shall seek or consent to or acquiesce in the appointment of
any trustee, receiver, or liquidator of Buyer or Seller, as applicable, or of
all or substantially all of the assets or property of Buyer or Seller, as
applicable; or (iii) ninety (90) days shall have expired after the commencement
of an involuntary action against Buyer or Seller, as applicable, seeking
reorganization, liquidation, dissolution or similar relief in bankruptcy without
such action being dismissed; or (iv) Buyer or Seller, as applicable, shall file
any answer admitting or not contesting the material allegations of a petition
filed against Buyer or Seller, as applicable, in any such proceedings; or (v)
the court in which such proceedings are pending shall enter a decree or order
granting the relief sought in any such proceedings.


 
2

--------------------------------------------------------------------------------

 


  2.5           Remedies Upon an Event of Default.


  2.5.1.       Event of Default of Buyer.


  (a)           General. Upon the occurrence and during the continuance of any
one or more Events of Default of Buyer, Seller may, at its option, accelerate
and demand payment of all or any part of the Purchase Price and declare it to be
immediately due and payable. Seller may exercise all rights and remedies with
respect to the Collateral available to it under the UCC and other applicable
law, including the right to release, hold, sell, lease, liquidate, collect,
realize upon, or otherwise dispose of all or any part of the Collateral and the
right to occupy, utilize, process and commingle the Collateral. All Seller's
rights and remedies shall be cumulative and not exclusive.


  (b)           Collection; Foreclosure. Upon the occurrence and during the
continuance of any Event of Default of Buyer, Seller may, at any time or from
time to time, apply, collect, liquidate, sell in one or more sales, lease or
otherwise dispose of, any or all of the Collateral, in its then condition or
following any commercially reasonable preparation or processing, in such order
as Seller may elect. Any such sale may be made either at public or private sale
at its place of business or elsewhere. Buyer agrees that any such public or
private sale may occur upon ten (10) calendar days' prior written notice to
Buyer. The proceeds of any sale, disposition or other realization upon all or
any part of the Collateral shall be applied by Seller in the following order of
priorities:


  First, to Seller in an amount sufficient to pay in full Seller's reasonable
attorneys' fees and expenses;


  Second, to Seller in an amount equal to the then unpaid amount of the Purchase
Price; and


  Finally, to Buyer or its representatives.


Seller shall be deemed to have acted reasonably in the custody, preservation and
disposition of any of the Collateral if it complies with the obligations of a
secured party under the UCC.


  (c)           Termination of Covenant Not to Compete. Upon the occurrence of
any Event of Default of Buyer, the covenant not to compete set forth in Section
7.2 shall immediately terminate and be suspended until Seller shall have
received the full amount of the Purchase Price, after which it shall again apply
as set forth in Section 7.2; provided that if Buyer cures all existing Events of
Default later than six months after the first event giving rise to any existing
Event of Default, Buyer's covenant not to compete shall be reinstated and once
again take effect only if Buyer also reimburses Seller for all costs and
expenditures expended in good faith in an effort to obtain an alternate source
of stabilized rice bran for distribution to the Customers.


 
3

--------------------------------------------------------------------------------

 


  (d)           No Waiver. Seller shall be under no obligation to marshal any of
the Collateral for the benefit of Buyer or any other person, and Buyer expressly
waives all rights, if any, to require Seller to marshal any Collateral.
 
  (e)           Cumulative Remedies. The rights, powers and remedies of Seller
hereunder shall be in addition to all rights, powers and remedies given by
statute or rule of law and are cumulative. The exercise of any one or more of
the rights, powers and remedies provided herein shall not be construed as a
waiver of or election of remedies with respect to any other rights, powers and
remedies of Seller.


  2.5.2.       Event of Default of Seller.


  (a)           Offset Against or Satisfaction of Purchase Price. In addition to
any other rights at law or in equity, upon the occurrence of any one or more
Events of Default of Seller, Buyer's payment obligations under Section 2.2(b)
shall be reduced by the greater of (i) Buyer's actual damages resulting from
such Event of Default or (ii) if Seller's breach consists in whole or in part of
a breach of the covenant not to compete, two times the amount of Seller's net
profits earned in violation of the covenant not to compete; provided, if Seller
breaches this Agreement a third time after two prior breaches for which Buyer
has given notice of default and such third breach is not cured within the
applicable cure period and a third Event of Default occurs, the Purchase Price
shall be deemed satisfied and paid in full, and all obligations of Seller under
this Agreement shall continue in full force and effect.


  (b)           Cumulative Remedies. The rights, powers and remedies of Buyer
hereunder shall be in addition to all rights, powers and remedies given by
statute or rule of law and are cumulative. The exercise of any one or more of
the rights, powers and remedies provided herein shall not be construed as a
waiver of or election of remedies with respect to any other rights, powers and
remedies of Buyer.


  2.6           Assumed Liabilities. At the Closing, Buyer assumes and agrees to
discharge all obligations under the Customer Accounts arising with regard to any
shipments, acts, omissions, or obligations for the period on and after the
Closing (the "Assumed Liabilities").


  2.7           Allocation of Purchase Price. The Purchase Price shall be
allocated as provided on Schedule C. Buyer shall provide Seller with an
allocation of the Purchase Price among the Assets, which shall be determined in
accordance with Treasury Regulation Section 1.1060-1T and which, absent manifest
error, shall apply for purposes of completing IRS Form 8594 (as provided for
below). Except in the event of a subsequent adjustment to the Purchase Price
which adjustment shall be reflected in the allocation hereunder in a manner
consistent with the Treasury Regulations, neither Seller nor Buyer shall file
any return or take a position with any taxing authority that is inconsistent
with any allocation pursuant hereto. "Treasury Regulations" means the Treasury
Regulations (including Temporary Regulations) promulgated by the United States
Department of Treasury with respect to the Internal Revenue Code of 1986, as
amended to the date hereof (the "Code"), or other federal tax statutes.


  2.8           Payments Received After Closing; Pending Shipments. In the event
that, after the Closing, (a) Buyer shall receive any payment of any amount from
a Customer that is not an Asset acquired hereunder or (b) Seller shall receive
any payment from a Customer that is included in the Assets or shall hold a
deposit for shipments not completed prior to the Closing, the party receiving
such payment (or deposit amount) shall promptly deliver it to Seller (in the
case of any such amounts received by Buyer) or Buyer (in the case of any such
amounts received by Seller), endorsed where necessary, without recourse in favor
of such other party, provided, however, that Seller's obligations under this
Section 2.8 shall automatically cease and terminate upon an Event of Default. In
addition, if all or any portion of any Customer orders are pending as of the
Closing, then for the product shipments that are not completed as of the Closing
Buyer shall reimburse Seller for Seller's third-party expenses (excluding items
of salary and other overhead) with respect to such pending shipments and Buyer
shall be entitled to all Customer payments for such shipments.


 
4

--------------------------------------------------------------------------------

 


3.           Closing. The closing of the purchase and sale contemplated by this
Agreement and transfer of possession of the Assets shall be given to Buyer (the
"Closing") at the offices of Weintraub Genshlea Chediak Law Corporation, 400
Capitol Mall, 11th Floor, Sacramento, California, on the date hereof (the
"Closing Date"). At the Closing:


  3.1           Seller. At the Closing, Seller shall deliver to Buyer:


  (a)           All documents and instruments necessary to carry out the terms
and provisions of this Agreement and to effectuate the purpose of the
transactions, including, without limitation, properly executed assignments of
Seller's rights to the Customer Accounts, a list of the following information
related to the Customer Accounts: names, titles, addresses, e-mail addresses,
phone numbers, and complete account history for each such client and customer,
conveyances of all of its right, title and interest in and to the Trademarks,
including without limitation, the Assignment of Trademark instrument attached
hereto as Exhibit A, and the duly executed Restated Marketing Agreement; and


  (b)           Resolutions of the Board of Directors of Seller authorizing the
execution and delivery of this Agreement and the performance of the transactions
contemplated hereby, certified by its Secretary.




  3.2           Buyer. Buyer shall deliver to Seller the Initial Payment by wire
transfer to an account specified by Seller.


  3.3           Other Documents. Each of Seller and Buyer shall execute and
deliver each of the agreements and documents required to be executed and
delivered by such party pursuant to Section 8.


  3.4           Form and Content. Unless otherwise provided herein, all such
instruments so delivered shall be dated the Closing Date and be satisfactory as
to form and content to each party and their respective counsel; provided however
that neither party shall disapprove any instrument that gives that party the
substance of what the party is entitled to receive hereunder.


 
5

--------------------------------------------------------------------------------

 


4.           Representations, Undertakings and Warranties by Seller. The Seller
makes the following representations and warranties, each of which shall be true
and correct as of the Effective Date of this Agreement and as of the Closing:


  4.1           Power and Authority. Seller has full requisite power to own and
use the Assets as currently used, and to convey the Assets to Seller.


  4.2           Binding Agreement. This Agreement has been duly executed and
delivered by Seller and constitutes the valid and binding agreement of Seller
enforceable in accordance with its terms subject, as to the enforcement of
remedies, to general equitable principles and to bankruptcy, insolvency and
similar laws affecting creditors' rights generally.


  4.3           Absence of Conflicts and Consent Requirements. Seller's
execution and delivery of this Agreement and performance of its obligations
hereunder do not: (a) conflict with or violate Seller's Articles of
Incorporation or Bylaws; (b) violate or, alone or with notice or the passage of
time, result in the breach or the termination of, or otherwise give any
contracting party the right to terminate or declare a default under, the terms
of any written agreement relating to the Assets to which Seller is a party, or
(c) violate any judgment, order, decree, law, statute, regulation or other
judicial or governmental restriction to which Seller is subject. There is no
requirement applicable to Seller to make any filing with, or to obtain any
permit, authorization, consent or approval of, any governmental or regulatory
authority as a condition to the lawful performance by Seller and of its
obligations hereunder. No person has any power of attorney to act on behalf of
Seller in connection with its Assets. The parties acknowledge that the consents
set forth on Schedule 4.3 are required in connection with the transactions
contemplated herein. Seller shall obtain all such consents prior to Closing.


  4.4           Title to Assets. Seller has good and marketable fee simple title
to the Assets, and the Assets are (or as of the Closing shall be) free and clear
of all liens, charges, pledges, claims, security interests, mortgages, adverse
claims of ownership or use, restrictions on transfer, defect of title or other
encumbrance of any kind or character. After the date hereof and prior to the
Closing, Seller will not, without Buyer's written permission, sell or otherwise
dispose of any of the Assets to be acquired hereunder.


  4.5           Litigation. There are no actions, suits, arbitrations or
proceedings filed or commenced by or before any court, arbitrator or any
governmental or administrative agency with respect to the Assets and there are
no orders, injunctions, awards, judgments or decrees outstanding against,
affecting or relating to the Assets.


  4.6           Customer Accounts. The list of the Customer Accounts on Exhibit
A includes a true, correct and complete list of the Customers and all Customer
deposits and advance payments for orders not shipped to the Customers prior to
the Closing (which Exhibit shall be updated by Seller immediately prior to the
Closing).


  4.7           Disclosure. The representations and warranties of Seller set
forth in this Agreement or any exhibit, schedule, list or other document
delivered by Seller to Buyer pursuant hereto, do not contain any untrue
statement of material fact or omit to state any material fact necessary in light
of the circumstances under which they were made to make the statements contained
herein not misleading.


 
6

--------------------------------------------------------------------------------

 


  4.8           No Omissions. No representation or warranty of Seller, nor any
statement, certificate, schedule or exhibit, schedule, list or other document
furnished or to be furnished by or on behalf of Seller or pursuant hereto
contains or will contain any untrue statement of a material fact or will omit to
state a material fact necessary to make the statements herein or therein not
misleading under the circumstances. No investigation by or on behalf of Buyer or
information revealed as a consequence thereof shall absolve Seller from any
liability for any such untrue statement or omission.


5.           Representations and Warranties by Buyer.   Buyer makes the
following representations and warranties:


  5.1           Organization. Buyer is a corporation duly organized, validly
existing and in good standing under the laws of the State of California.


  5.2           Authority; Binding Agreement. Buyer has duly approved and
ratified the execution and delivery of this Agreement and the consummation of
the transactions provided for herein. This Agreement has been duly executed and
delivered by Buyer and constitutes the valid and binding agreement of Buyer
enforceable in accordance with its terms subject, as to the enforcement of
remedies, to general equitable principles and to bankruptcy, insolvency and
similar laws affecting creditors' rights generally.


  5.3           No Violation. Buyer is not subject to, and is not a party to any
charter or by-law, or any mortgage, lien, lease, agreement, contract,
instrument, law, rule, regulation, order, judgment or decree, or any other
restriction of any kind or character, which (i) would prevent consummation of
the transactions contemplated by this Agreement or would be violated or breached
in any material respects by consummation of such transactions, or (ii) would
prevent Buyer from complying in any material respects with the terms, conditions
and provisions of this Agreement, or (iii) would require the consent of any
third party to the transactions contemplated herein.


6.           Indemnity.


  6.1           Seller Indemnity. Seller agrees to indemnify, defend, save and
hold Buyer and Buyer's agents, affiliates, employees and representatives ("Buyer
Indemnitees") harmless from and against any and all damage, liability, loss,
expense, assessment, judgment or deficiency of any nature whatsoever (including
and without limitation, reasonable attorneys' fees and other costs and expenses
incident to any suit, action or proceeding) (collectively, "Damages") incurred
or sustained by a Buyer Indemnitee that arises out of or in connection with (i)
a breach of any representation, warranty or covenant of this Agreement, or
non-fulfillment of any obligation of Seller under this Agreement or any
certificate furnished in connection herewith, or (ii) the use of the Assets by
Seller prior to the Closing, or (iii) the Retained Liabilities, whether
disclosed or undisclosed, known or unknown, fixed or contingent.


  6.2           Buyer Indemnity. Buyer hereby agrees to indemnify, defend, save
and hold Seller and Seller's agents, affiliates, employees and representatives
harmless from and against any Damages incurred or sustained by Seller that
arises out of or in connection with (i) a breach of any representation, warranty
or covenant of this Agreement, or non-fulfillment of any obligation of Buyer
under this Agreement or any certificate furnished in connection herewith, (ii)
the use of the Assets by Buyer following the Closing, but not resulting from any
misconduct of Seller, or (iii) the Assumed Liabilities.


 
7

--------------------------------------------------------------------------------

 


  6.3           Claims Procedure. A party seeking indemnification hereunder (the
"Indemnitee") will give prompt written notice to the party from which
indemnification is sought (the "Indemnitor") of any claim which it discovers or
of which it receives notice after the Closing and which might give rise to a
right of indemnification by it against Indemnitor under this Agreement (a
"Claim"), stating the nature, basis and (to the extent known) amount thereof;
provided that failure to give prompt notice of such Claims shall not jeopardize
Indemnitee's right to indemnification unless such failure shall have materially
prejudiced the ability of Indemnitor to defend such Claim. In the case of any
Claim by any third party with respect to which Indemnitor may have liability
under this Agreement, Indemnitor shall be entitled to participate in the defense
thereof and, to the extent desired by Indemnitor, to assume the defense thereof,
and after written notice from Indemnitor to Indemnitee of its election to assume
such defense, Indemnitor will not be liable to any Indemnitee for any legal or
other expenses subsequently incurred by such Indemnitee in connection with its
participation in the defense of the Claim, other than reasonable costs of
investigation, unless Indemnitor does not actually assume the defense of the
Claim following Indemnitor's notice of such election. The parties will render to
each other such assistance as may reasonably be required of each other in order
to insure proper and adequate defense of any such Claim. Indemnitor will not
agree to a compromise or settlement of any such suit, Claim or proceeding that
would require the payment of any amounts by Indemnitee without the written
consent of Indemnitee; provided that if Indemnitee shall fail or refuse to
provide such written consent, then Indemnitor's liability under this Agreement
with respect to such Claim shall be limited to the amount so offered in
compromise or settlement, together with all legal and other expenses which may
have been incurred prior to the date on which Indemnitee has refused to consent
to such compromise or settlement.


  6.4           Damages. Notwithstanding anything to the contrary elsewhere in
this Agreement, no Indemnitor will be liable to any Indemnitee for any Damages
other than direct, compensatory Damages. Each party agrees that it is not
entitled to recover and hereby waives any claim with respect to, and will not
seek, indirect, lost profit, lost opportunity, diminution-in-value,
consequential, punitive or any other special Damages as to any matter under,
relating to or arising out of the transactions contemplated by this Agreement.


  6.5           No Double Recovery. Notwithstanding the fact that any party may
have the right to assert claims for indemnification under or in respect of more
than one provision of this Agreement in respect of any fact, event, condition or
circumstance, no party shall be entitled to recover the amount of any Damages
suffered by such party more than once, regardless of whether such Damages may be
as a result of a breach of more than one representation or warranty or covenant


  6.6           Adjustments to Purchase Price. Any payments made pursuant to
this Section 6 shall be consistently treated as adjustments to Purchase Price
for all tax purposes by the parties.


 
8

--------------------------------------------------------------------------------

 


7.           Additional Covenants.


  7.1           Goodwill Preservation. Except as otherwise requested by Buyer,
and without making any commitments on Buyer's behalf, Seller shall use
commercially reasonable efforts in the normal course of business to preserve for
Buyer the goodwill of the Customer Accounts. Seller will use commercially
reasonable efforts to preserve the Assets intact. Seller shall notify Buyer of
any event or transaction of which they become aware prior to Closing which could
materially affect the Assets in an adverse manner.


  7.2           Covenant Not to Compete. In consideration of payment of the
Purchase Price to Seller as set forth in Section 2, a portion of which shall be
allocated to this covenant not to compete, Seller agrees that, for a period of
three (3) years from and after the Closing Date, Seller shall refrain from,
unless first obtaining the Buyer's prior written consent, in any county in
California, any state in the United States of America and any other country in
which Buyer has conducted the Business, directly or indirectly, engaging in,
being employed by, being associated with, being under contract with, owning,
managing, operating, joining, controlling, or participating in the ownership,
management, operation, or control of, being connected in any manner with, or
having any interest in, any business, firm, sole proprietorship, partnership or
corporation that engages in the Business. As used in this Section 7.2,
"Business" means the business of selling stabilized rice bran and/or enhanced
stabilized rice bran to third-party end consumers, and for avoidance of doubt,
"Business" shall not include the sale or processing of raw rice bran.


  7.3           Further Assurances. Seller and Buyer agree that, from time to
time, at or after the Closing Date, each of them will execute and deliver such
further instruments of conveyance and transfer and take such other action as may
be reasonably necessary to carry out the purpose and intent of this Agreement.


8.           Conditions to Close.


  8.1          Conditions of Buyer. The obligations of Buyer to consummate the
transactions herein contemplated are subject to the satisfaction on or prior to
the Closing of the following conditions, and if Buyer shall not consummate the
transactions herein contemplated by reason of the failure of such conditions to
have been satisfied as herein provided, then Buyer shall have no liability to
Seller:


  (a)           The representations and warranties of Seller contained in this
Agreement and in any exhibit, schedule, instrument, agreement or other document
delivered to Buyer pursuant thereto, shall be true and correct in all respects
on and as of the Closing Date with the same effect as though such
representations and warranties had been made on and as of such date, and the
covenants and agreements of Seller to be performed on or before the Closing Date
in accordance with this Agreement shall have been duly performed in all
respects;


  (b)           No litigation or order shall have been instituted by a court or
other governmental body or any public authority restraining or prohibiting the
transaction contemplated herein;


 
9

--------------------------------------------------------------------------------

 
 
  (c)           Each of the required consents identified on Schedule 4.3 shall
have been obtained and shall be in full force and effect;


  (d)           Seller shall have delivered to Buyer the Restated Marketing
Agreement, duly executed by Seller; and


  (e)           Buyer shall have received from Seller such other and further
certificates, assurances and documents as may reasonably be required by Buyer in
connection with the consummation of the transactions contemplated hereby.


  8.2           Conditions of Seller. The obligations of Seller to consummate
the transactions herein contemplated are subject to the satisfaction on or prior
to the Closing of the conditions set forth herein below, and if Seller shall not
consummate the transactions herein contemplated by reason of the failure of such
conditions to have been satisfied as herein provided, then Seller shall have no
liability to Buyer:


  (a)           The representations and warranties of Buyer contained in this
Agreement and in any exhibit, schedule, instrument, agreement or other document
delivered to Seller pursuant thereto, shall be true and correct on and as of the
Closing with the same effect as though such representations and warranties had
been made on and as of such Closing, or such schedules and instruments had been
delivered on such date, and the covenants and agreements of Buyer to be
performed on or before the Closing Date in accordance with this Agreement shall
have been duly performed in all respects;


  (b)           No litigation or order shall have been instituted by a court or
other governmental body or any public authority restraining or prohibiting the
transaction contemplated herein;


  (c)           Each of the required consents identified on Schedule 4.3 shall
have been obtained and shall be in full force and effect;


  (d)           Buyer shall have delivered to Seller the Restated Marketing
Agreement, duly executed by Buyer; and


  (e)           Seller shall have received from Buyer such other and further
certificates, assurances and documents as may reasonably be required by Seller
in connection with the consummation of the transactions contemplated hereby.


9.           Miscellaneous.


  9.1           Survival of Representations, Warranties and Covenants. Each
representation and warranty and covenant contained herein or made pursuant
hereto shall be deemed to be material and to have been relied upon, and shall
survive the execution and delivery of this Agreement, the Closing, any
investigation at any time made by or on behalf of any party hereto, and the
transfer of and payment for the Assets. Every schedule or other document
referred to herein and every certificate delivered pursuant hereto shall be
deemed to constitute a representation and warranty made pursuant hereto. This
Agreement creates continuing obligations and it is binding and active until all
undertakings, direct and indirect, are fulfilled.


 
10

--------------------------------------------------------------------------------

 


  9.2           Successors and Assigns. This Agreement and all of the provisions
hereof shall be binding upon and inure to the benefit of the parties hereto.
Neither this Agreement nor any of the rights, interests, or obligations
hereunder shall be assigned by any party hereto by operation of law or otherwise
without the prior written consent of Buyer; provided, that Buyer, in its sole
discretion, may assign all or any portion of its rights, interests and
obligations hereunder to any affiliate of Buyer, and provided, further, that
such assignee assumes and agrees in writing to perform all of Buyer's
obligations hereunder. This Agreement shall be binding upon and inure to the
benefit of successors and assigns of the parties hereto.


  9.3           Governing Law. This Agreement shall be governed by and construed
under the laws of the State of California.


  9.4           Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.


  9.5           Titles and Subtitles. The titles and subtitles used in this
Agreement are used for convenience only and are not to be considered in
construing or interpreting this Agreement.


  9.6           Notices. Unless otherwise provided, any notice required or
permitted under this Agreement shall be given in writing and shall be deemed
effective upon personal delivery to the party to be notified, upon deposit with
an overnight delivery service, by facsimile upon receipt of confirmation of
transmission, or upon deposit with the United States Post Office, by registered
or certified mail, postage prepaid and addressed to the party to be notified at
the address indicated for such party above, or at such other address as such
party may designate by ten (10) days' advance written notice to the other
parties.


  9.7           Expenses. Irrespective of whether any closing is effected, each
party shall pay all costs and expenses that it incurs with respect to the
negotiation, execution, delivery and performance of this Agreement.


  9.8           Amendments and Waivers. Any term of this Agreement may be
amended and the observance of any term of this Agreement may be waived (either
generally or in a particular instance and either retroactively or
prospectively), only with the written consent of Seller.


  9.9           Severability. If one or more provisions of this Agreement are
held to be unenforceable under applicable law, such provision shall be excluded
from this Agreement and the balance of the Agreement shall be interpreted as if
such provision were so excluded and shall be enforceable in accordance with its
terms.


  9.10         Entire Agreement. This Agreement and the documents referred to
herein constitute the entire agreement among the parties and no party shall be
liable or bound to any other party in any manner by any warranties,
representations, or covenants except as specifically set forth herein or
therein.


  9.11        Attorneys' Fees. If the services of an attorney are used by any
party to secure the performance of this Agreement or otherwise upon the breach
or default of another party to this Agreement, or if any judicial remedy or
arbitration is sought to enforce or interpret any provision of this Agreement or
the rights and duties if any person in relation thereto, the prevailing party
shall be entitled to reasonable attorneys' fees, costs and other expenses, in
addition to any other relief to which such party may be entitled in accordance
with applicable law.


 
11

--------------------------------------------------------------------------------

 


  9.12        Remedies. In the event of breach of any of the representations,
warranties, promises or covenants of any party hereto or the non-fulfillment of
any obligation on the part of such party under this Agreement, the other party's
remedies following the Closing shall be cumulative and not exclusive, and the
exercise by such other party of any of its remedies at law or in equity to
recover any damages shall not affect any other remedy such other party may have.


  9.13         Publicity. No notices to third parties or other publicity,
including press releases, prior to Closing concerning any of the transactions
provided for herein shall be made by any party hereto unless planned and
coordinated jointly among the parties hereto, except to the extent otherwise
required by law.




[REMAINDER OF PAGE LEFT BLANK]


 
12

--------------------------------------------------------------------------------

 
 
  Farmers' Rice Cooperative and NutraCea have executed and delivered this
Agreement as of the date first set forth above.
 
Seller:

 
Farmers' Rice Cooperative
 
 
/s/ Kirk Messick
 

Kirk Messick
Senior Vice President


 
Buyer:

 
NutraCea
 
 
/s/ Bradley Edson
 

Bradley Edson
Chief Executive Officer
 
 
Signature Page to Asset Purchase Agreement
 
 
13

--------------------------------------------------------------------------------

 


Schedule A
 
Customer Accounts

[*]


 
14

--------------------------------------------------------------------------------

 
 
Schedule B
 
Trademarks

 
FIBERICE


 
15

--------------------------------------------------------------------------------

 


Schedule C


Allocation of Purchase Price


Allocation will be subject to a fair market analysis to be conducted after
Closing.


 
16

--------------------------------------------------------------------------------

 


Exhibit A


ASSIGNMENT AGREEMENT


This Trademark Assignment Agreement ("Agreement") is entered into by and between
NutraCea, a California corporation ("NutraCea") with principal offices at 5090
North 40th Street, Suite 400, Phoenix, Arizona, 85018, and Farmers' Rice
Cooperative, a cooperative association organized under the California Food and
Agricultural Code ("FRC"), with principal offices at 2525 Natomas Park Drive,
Sacramento, California, 95851. The parties agree as follows, effective as of
December 1, 2008:


1.           Assignment.


1.1         Trademarks. For valuable consideration, FRC hereby grants, transfers
and assigns to NutraCea all of FRC's right, title and interest in and to the
"FIBERICE" trademark and any associated trade names, logos, common law
trademarks and service marks, trademark and service mark registrations and
applications therefore and all goodwill associated therewith throughout the
world.


2.           Miscellaneous. This Agreement shall (i) be binding on the
successors and assigns of NutraCea and FRC, (ii) inure to the benefit of the
successors and assigns of the aforementioned properties, and (iii) be governed
by and construed in accordance with the laws of the State of California.


  IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Trademark Assignment Agreement as of the date first written above.


 

  Farmers' Rice Cooperative                       By:   /s/ H. Kirk Messick    
Its:   SR Vice President                         NutraCea                      
By:
  /s/ Brad Edson     Brad Edson, CEO  



 
17

--------------------------------------------------------------------------------

 
 
Exhibit B


RESTATED MARKETING AGREEMENT


 
18

--------------------------------------------------------------------------------

 


Schedule 4.3


Consents


1.           [*]


2.           National Rice Company
  Confirmation of sale No. 270454 Dated September 28, 2007
  Seller: Farmers' Rice Cooperative Buyer: Dainty Foods


3.           Bank of America


4.           Co Bank
 
 
19

--------------------------------------------------------------------------------